DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-20 are pending. Claims 1-14 are provisionally elected without traverse as detailed below. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 (Group I) in the reply filed on 8/31/2021 is acknowledged.
Claims 15-20 are drawn to a nonelected invention (Group II).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-14 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the 
Independent claims 1 and 8, the claim, when “taken as a whole,” are directed to the abstract idea of providing original equipment manufacturer (OEM) control to maximize profits, comprising: determining at least one demand based charging schedule, wherein the at least one demand based charging schedule is based on an aggregated demand for charging of at least one electric vehicle; processing an OEM charging policy option to schedule charging of the at least one electric vehicle at a low energy production cost timeframe, wherein the OEM charging policy option is communicated to at least one utility provider; modifying the at least one demand based charging schedule into a policy based charging schedule based on an acceptance of the OEM charging policy option by the at least one utility provider, wherein the policy based charging schedule includes a schedule to charge the at least one electric vehicle at the low energy production cost timeframe; and facilitating payment of an incentive fee from the at least one utility provider to the OEM.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 8 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above limitations fall within organizing human activity commercial or legal interactions (including agreements in the 
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, a memory storing instructions when executed by a processor, recited in claims 1 and 8.” Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to “apply” the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. Further, these limitations that are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment. – see MPEP 2106.05(h)
Moreover, claims 1 and 8 are generally linking the use of the abstract idea to a particular technical environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring FairWarning v. Iatric Systems. Similarly, Claims 1 and 8 implying modifying the at least one demand based charging schedule into a policy based charging schedule based on an acceptance of the OEM charging policy option by the at least one utility provider, wherein the policy based charging schedule includes a schedule to charge the at least one electric vehicle at the low energy production cost timeframe; and facilitating payment of an incentive fee from the at least one utility provider to the OEM are executed in a computer environment merely indicates a field of use in which to “apply” the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1 and 8 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-7 and 9-14 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the 
Claims 1 and 8 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 8 include various elements that are not directed to the abstract idea.  These elements include server including a memory storing instructions when executed by a processor.
Examiner asserts that server including a memory storing instructions when executed by a processor do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions. These computer components are recited at a high level of generality and add no more to the claimed invention than the components that perform basic computing functions routinely provided by a general-purpose computer.
The computing elements with a memory and a processor are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.1 In addition, using an electronic processing device to process and store data has been well-understood, routine, conventional activity in the industry for many years.
Hence, none of the hardware recited by the claims "offers a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment." Alice, 573 U.S. at 226 (quoting Bilski, 561 U.S. at 610-11).  Accordingly, because the asserted claims steps do nothing more than apply a well-known one or more data structures are directed to patent-ineligible subject matter and fail under Section 101.
Generic computer features, such as a user interface, a memory and/or a processor, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
None of the steps/functions of independent/dependent claims whether taken alone or in an ordered combination amount to significantly more than the abstract idea. For example, no inventive concept can be found in any unconventional or non-generic combination of known pieces similar to Bascom. For these reasons, none of the additional elements of independent claims 1 and 8 amount to significantly more than the abstract idea. Accordingly, independent claims 1 and 8 are ineligible.
In addition, Fig. 3 and paras [0005], [0021], [0025]-[0026], & [0046] of the Applicant’s specifications processor (i.e., commercially available processors) is well known in the art. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.
Claims 2-7 and 9-14 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 8.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of “….a memory storing instructions when executed by a processor cause the processor to: determine at least one demand….; process an OEM charging policy option to schedule charging of the at least one electric vehicle at a low energy production cost timeframe….; modify the at least one demand based charging schedule into a policy based charging schedule based on an acceptance of the OEM charging policy option by the at least one utility provider………; and facilitate payment of an incentive fee from the at least one utility provider to the OEM...….” These show generic/conventional tools for 2 Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8, and 14 rejected under 35 U.S.C. 103 as being unpatentable over Ryder et al. (U.S. Pub. No. 2013/0339108) in view of Levy et al. (U.S. Pub. No. 2011/0099111).
Regarding claim 1, Ryder discloses a computer-implemented method for providing original equipment manufacturer (OEM) control to maximize profits, comprising:
determining at least one demand based charging schedule, wherein the at least one demand-based charging schedule is based on an aggregated demand for charging of at least one electric vehicle (see Ryder, para [0024], wherein compute a demand charge price. For example, the SC 106 may pull electricity price information from the UC 110, schedule information for charge spots (including information for all charge spots 120 at the retailer 104) from the EC 116, and/or customer profitability information and non-EV electricity usage for the retailer 104 from the RC 118; para [0054], wherein the utility company may wish to judge the right demand charge to levy in specific situations after observing trends at one or more of those levels of aggregation; and abstract, 
wherein the OEM charging policy option is communicated to at least one utility provider (see Ryder, para [0022], wherein the OEM cloud 108 may comprise network servers belonging to the driver's OEM brand and the OEM may control the communication with the electric vehicle drive by the driver 102 such that all communication may go through the OC 108.
modifying the at least one demand based charging schedule into a policy based charging schedule based on an acceptance of the OEM charging policy option by the at least one utility provider, wherein the policy based charging schedule includes a schedule to charge the at least one electric vehicle at the low energy production cost timeframe (see Ryder, paras [0054]-[0057], wherein the edit button 902 may allow the OEM to enter decision parameters at an edit screen. The decision parameters may be quantities/constraints that affect the OEM's participation in the P D computation process. A one-week trend of electricity usage 802, a one-day trend of electricity usage 804, an edit button 806 to allow a utility company staff to change decision parameters, and a plurality of substation displays 808.1-808.n (n being an integer larger than one). The electricity usage displays 802 and 804 may visually show the trend of electricity usage at a selected substation. The utility company may wish to judge the right demand charge to levy in specific situations after observing trends at one or more of those levels of aggregation. The edit button 806 may allow a utility company operation to enter decision parameters at an edit screen. The decision parameters may be quantities/constraints that affect the utility company's participation in the P D 
facilitating payment of an incentive fee from the at least one utility provider to the OEM (see Ryder, para [0028], wherein the infrastructure service cloud 106 may collect electricity prices from a plurality of utilities via one or more utility cloud 110. Further, the infrastructure service cloud 106 may collect scheduling information for charge spots in the neighborhood from an EV service provider via the ESVP cloud 116; and para [0029], wherein based on the collected information, the infrastructure service cloud 106 may compute one or more offers of P_D and send to the OEM cloud 108, e.g., as indicated by the arrow 316. The OEM cloud 108 may relay these offers to the vehicle and driver 102, e.g., as indicated by the information flow arrow 308).

Analogous art Levy et al. discloses processing an OEM charging policy option to schedule charging of the at least one electric vehicle at a low energy production cost timeframe (see Levy, para [0026], wherein the process for billing an EV Client for service rendered and making "franchise" payments to the EV Charge Station and EV OEMs. The Cloud Billing Transaction service 25 calculates the total bill for all EV Client billing for a given period of time. The bill includes battery charging services and processing fees; para [0023], wherein an electric power utility, an EV Charge Service Provider (EVCSP), or other entities transmit current electricity rates and policies 8 to the Cloud Billing Transaction Service 9. The rates component of the Electricity Rates and Policies 8 can be static price schedules (such as fixed rates or time-of-use schedules) which are transmitted infrequently, i.e. only when these schedules change; para [0001], wherein process of administrating recharging of electric vehicles using low cost charge stations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ryder, regarding the managing demand charge tariffs, to have included processing an OEM charging policy option to schedule charging of the at least one electric vehicle at a low energy production cost timeframe because it would have improved managing demand charges utilizing demand charge management policy. Ryder discloses the OEM cloud may relay these offers to the vehicle and driver, e.g., as indicated by the information flow arrow. 
Regarding claim 7, Ryder discloses the computer-implemented method of claim 1, further including communicating with the at least one electric vehicle, at least one charging station, or at least one charging link to be operably controlled to implement scheduled charging of the at least one electric vehicle based on the policy based charging schedule (see Ryder, para [0019], wherein enforce that charging level through cloud-based communication to the electric vehicle and to networked EV charging
stations located at that address; and para [0024], wherein compute a demand charge price. For example, the SC 106 may pull electricity price information from the UC 110, schedule information for charge spots (including information for all charge spots 120 at the retailer 104) from the EC 116, and/or customer profitability information and non-EV electricity usage for the retailer 104 from the RC 118).
Claims 2-3 and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Ryder et al. (U.S. Pub. No. 2013/0339108), in view of Levy et al. (U.S. Pub. No. 2011/0099111), and further in view of Uyeki et al. (U.S. Pub. No. 2012/0109519).
Regarding claim 2, Ryder discloses the computer-implemented method of claim 1, wherein determining the at least one demand based charging schedule, as set forth above with claim 1.
Ryder et al. and Levy et al. combined fail to explicitly disclose receiving state of charge data and charging data, wherein the state of charge data indicates a state of 
Analogous art Uyeki et al. discloses receiving state of charge data and charging data, wherein the state of charge data indicates a state of charge of the at least one electric vehicle at one or more points in time and the charging data indicates a utilization of at least one charging station at one or more points in time (see Uyeki, paras [0023]-[0027], wherein the current state of charge (SOC) for the vehicle being charged (or the SOC when the charging began), the amount of charging time left to fully charge the vehicle ( or the amount of charge requested by the current customer); and abstract, wherein routing to a charging station, in which a vehicle navigation system obtains current utilization and compatibility information from a live database and uses this to selectively route the vehicle to a charging station having available chargers compatible with the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ryder, regarding the managing demand charge tariffs, to have included receiving state of charge data and charging data, wherein the state of charge data indicates a state of charge of the at least one electric vehicle at one or more points in time and the charging data indicates a utilization of at least one charging station at one or more points in time because it would have improved aggregated event load that meets one event parameter. Ryder discloses the OEM cloud may relay these offers to the vehicle and driver, e.g., as indicated by the information flow arrow. Using the routing bev to charging station of Uyeki would improve 
Regarding claim 3, Ryder discloses the computer-implemented method of claim 2, wherein aggregating the demand for charging of the at least one electric vehicle at one or more timeframes, wherein the at least one demand based charging schedule is based on the aggregated demand for charging the at least one electric vehicle (see Ryder, para [0024], wherein compute a demand charge price. For example, the SC 106 may pull electricity price information from the UC 110, schedule information for charge spots (including information for all charge spots 120 at the retailer 104) from the EC 116, and/or customer profitability information and non-EV electricity usage for the retailer 104 from the RC 118; para [0054], wherein the utility company may wish to judge the right demand charge to levy in specific situations after observing trends at one or more of those levels of aggregation; and abstract, wherein collecting information related to electric vehicle (EV) charging from a plurality of interested parties by an infrastructure service cloud).
Ryder et al. and Levy et al. combined fail to explicitly disclose determining the at least one demand based charging schedule includes analyzing the state of charge data and the charging data.
Analogous art Uyeki et al. discloses determining the at least one demand based charging schedule includes analyzing the state of charge data and the charging data (see Uyeki, para [0032] obtains corresponding usage data at 364 from the charging station data 162. In the illustrated example, the usage data includes a charge start time and a charging vehicle current SOC value for the analyzed charger 204, if occupied. At 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ryder, regarding the managing demand charge tariffs, to have included determining the at least one demand based charging schedule includes analyzing the state of charge data and the charging data because it would have improved aggregated event load that meets one event parameter. Ryder discloses the OEM cloud may relay these offers to the vehicle and driver, e.g., as indicated by the information flow arrow. Using the routing bev to charging station of Uyeki would improve routing to avoid power down or and to avoid the user being stranded and having to tow the vehicle.
Regarding claims 8-10 and 14 are rejected based upon the same rationale as the rejection of claims 1-3 and 7, respectively, since they are the computer-readable storage medium claims corresponding to the system claims. Claim 8 recites additional limitation a memory storing instructions when executed by a processor. Reference Ryder discloses this limitation (see para [0063]).

Allowable Subject Matter
Regarding claims 4-6 and 11-13 objected to as being dependent upon a rejected base claim, but it appears they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the 35 USC 101.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. (US Pub No. 2006/0242154; US Pub No. 2014/0214459; US Pub No. 2016/0126732; US Pat No. 8,706,583; US Pub No. 2017/0250550; US Pub No. 2012/0253567; US Pub No. 2011/0082759; US Pub No. 20150046222; US Pub. 20150158393; US Pub No. 2004/0117195; US Pub No. 2009/0055304; US Pub No. 2013/0018804; US Pat. 8,169,186; US Pub No. 2016/0350778; US Pub No. 20170005515; US Pub. 20180114283; US Pub. 2010/0332275; US Pub No. 2014/0018971; US Pub. 2019/0147551; US Pub No. 2019/0156438; US Pub No. 2013/0335025; US Pub No. 2006/0155423; Poul H. Andersen, John A. Mathews, Morten Rask (Integrating private transport into renewable energy policy: The strategy of creating intelligent recharging grids for electric vehicles, Energy Policy 37 (2009) 2481–2486); J. L. Sullivan I. T. Salmeen and C. P. Simon (PHEV Marketplace Penetration An Agent Based Simulation, July 2009; David L. Comis (Electric Vehicle Charging in the 21st Century, A Capstone Project for Master of Science, May, 2015; Julie Swann (Dynamic Pricing and the Direct-to-Customer Model in the Automotive Industry, Electronic Commerce Research, 5: 309–334 (2005)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623
9/17/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        2 Ryder et al. (U.S. Pub. No. 2013/0339108) and Levy et al. (U.S. Pub. No. 2011/0099111) as discloses in Ryder para [0063] Fig. 12 depicts a structure of a computing device 1200 according to one embodiment of the invention. The computing device 1200 includes a processor 1202, memory.